Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James E. Smith appeals the district court’s order adopting the recommendation of the magistrate judge and granting Michelin’s motion for summary judgment in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Michelin N. Am., Inc., No. 3:09-cv-00022-JFA, 2010 WL 3238325 (D.S.C. Aug. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.